Citation Nr: 1810478	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1972, to include service in the Republic of Vietnam from October 1968 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office.  The Board has taken jurisdiction over a claim for TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  Throughout the appeal period, the symptoms associated with the Veteran's PTSD resulted in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  The Veteran meets the schedular requirements under 38 C.F.R. § 4.16 (a) beginning March 4, 2011, the date he is assigned a 70 percent evaluation for his PTSD.

3.  Throughout the appeal period, the Veteran's service-connected disability precludes substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for establishing a 70 percent evaluation, but no higher, throughout the appeal period for the Veteran's PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2.  Throughout the appeal period, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.15, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (a) (2017).

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the Veteran's claims file indicates the RO attempted to schedule the Veteran for a new VA psychiatric examination in March 2017; however, the Veteran did not report to the examination.  Although the Veteran contended that he was not informed of the appointment until the day of the scheduled examination, and therefore could not attend, the RO verified that notice of the examination was sent to the Veteran's correct address.  Further, the record indicates this examination was scheduled on a routine basis only; the Veteran has not alleged his psychiatric symptoms have worsened since his October 2016 VA psychiatric examination.  Thus, the duty to assist the Veteran has been satisfied, and the Board will proceed with adjudication of the Veteran's appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  

38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was initially awarded service connection for PTSD on March 4, 2011; his PTSD has been evaluated as 50 percent disabling since that date.  This evaluation has been assigned under Diagnostic Code 9411.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Schedule of Ratings - Mental Disorders.

The Board is mindful that the lists of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or 
effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

In a March 2016 statement in support of his claim, the Veteran reported his PTSD symptoms included memory problems, problems interacting with people and being in large crowds, panic attacks about two to three times per month, difficulty sleeping, nightmares, anger issues, and anxiety.  

Turning to the clinical evidence, VA treatment records in April 2011 showed the Veteran reported he was depressed and had a loss of energy and appetite.  On examination, the Veteran was casually dressed and appropriately groomed, his speech was normal, he denied any auditory and visual hallucinations, and there was no evidence of delusions, flight of ideas, or looseness of associations.  The Veteran denied any suicidal or homicidal ideations, plans, or intentions.  In July 2011, the Veteran reported that since taking his medication, his mood and sleep had improved, his appetite was good, and that he still did not have any hallucinations or suicidal ideations.  In October 2011, the Veteran's motor activity, speech, flow of thought, memory, concentration, perceptions, mood, and affect were all normal.  

The Veteran underwent a VA psychiatric examination in November 2011.  The Veteran reported his current symptoms included depression, worthlessness, hypervigilance, trouble concentrating, avoidance of things that trigger thoughts of combat, exaggerated startle response, irritability, nightmares, feeling disconnected from others, and trouble sleeping.  He indicated a history of a suicide attempt four years prior when he walked in front of a truck.  He denied any history of violent behavior.  He reported that he was not working, and had not worked in many years; he contended his unemployment was primarily due to the effects of his mental condition, to include his symptoms of irritability, anger outbursts, and trouble concentrating.  On examination, the Veteran's appearance and hygiene were not appropriate and showed signs of neglect.  His behavior was appropriate, but the examiner noted he maintained poor eye contact during the examination.  His speech was normal, and the examiner noted there were no panic attacks, suspiciousness, hallucinations, delusions or obsessive-compulsive behavior present.  The Veteran's concentration and memory were mildly impaired, but he denied any suicidal or homicidal ideations.  The examiner assigned a GAF score of 45, and opined that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.  

Throughout 2012, VA treatment records showed the Veteran consistently reported he was doing well, he denied any suicidal ideations, and his examinations were normal.  In July and August 2013, the Veteran reported he was "pretty good," and his examinations were normal.  In September 2013, the Veteran reported he was doing well, his mood, sleep and concentration were normal, and he denied any suicidal or homicidal ideations.  In October 2013, the Veteran's examination showed he was casually dressed and appropriately groomed, his speech was normal, and he did not report any auditory or visual hallucinations.  The examiner noted that while the Veteran's mood was somewhat dysphoric and his affect was constricted, there was no evidence of delusions, flight of ideas, looseness of associations, or any suicidal or homicidal ideations, plans, or intentions.  

The Veteran underwent a second VA psychiatric examination in December 2013.  The Veteran denied any history of suicide attempts, or having auditory or visual hallucinations.  The examiner noted his PTSD symptoms included depressed mood, anxiety, and chronic sleep impairment.  He noted the Veteran did not appear to pose any threat of danger or injury to self or others.  He opined the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Throughout 2014 and 2015, VA treatment records showed the Veteran continued to complain of depression, anxiety, and chronic sleep impairment, but he consistently denied any auditory or visual hallucinations, and the examiners all found no evidence of delusions or suicidal and homicidal ideations.  

The Veteran underwent a private psychiatric examination in July 2016.  The examiner noted the Veteran's attention and concentration were short, and he needed frequent reminders to focus.  The Veteran reported his symptoms included considerable anxiety and depression and frequent mood swings.  He denied any current suicidal or homicidal ideations, but that he experienced periodic auditory 
hallucinations.  On examination, the Veteran was lethargic and moderately to severely distressed.  His mood was depressed and irritable, his thought processes were distracted, and he reported obsessive thoughts about the traumatic events he experienced in Vietnam.  The examiner opined, after reviewing the Veteran's entire claims file, that the Veteran's mental health symptoms cause occupational and social impairment with deficiencies in most areas of his life, to include work, judgment, thinking, and mood from March 2011.  Additionally, he opined that the Veteran's mental health symptoms rendered him unable to secure and follow substantially gainful employment.  

The Veteran underwent a third VA psychiatric examination in October 2016.  The examiner noted the Veteran's psychiatric symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, gross impairment in thought processes or communication, disturbances of motivation and mood, suicidal ideation, and impaired impulse control.  The examiner opined the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas.  

Based on the foregoing evidence, the Board finds that a 70 percent evaluation, but not higher, is warranted throughout the appeal period.  

The Board notes that while it was not until July 2016 and October 2016 examinations that the Veteran's private and VA examiners specifically opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, in review of the noted symptoms in those examinations and the evidence of record prior to that time, the Board cannot find any significant discernable difference in symptomatology described during those periods of time.  Specifically, the Veteran reported depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and frequent mood swings prior to the July 2016 private examination and the October 2016 VA examination.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").

Additionally, the Board notes that the evidence of record does not demonstrate any persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time and place, or memory loss for names of close relatives, own occupation, or own name.  As discussed above, the Veteran consistently denied delusions or hallucinations, and had mostly normal thought processes and communication.  Further, while the October 2016 VA examiner noted some impulse control, and the Veteran has reported some angry outbursts, there is no indication of continued grossly inappropriate behavior or danger of hurting himself or others.  Lastly, while the evidence showed the Veteran with some memory loss, there is no indication the Veteran's memory loss was so severe it was the equivalent of being unable to remember the names of close relatives, or his occupation and name.  Therefore, the Board is unable to conclude that the Veteran had total social impairment at any point during the appeal period.  

Accordingly, the Board finds that a 70 percent evaluation, but no higher, for the Veteran's PTSD is warranted throughout the entire appeal period.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The regulations provide that if there is only one such disability, it must be rated at 
60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring 
the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).  In this case, the Veteran meets the schedular requirements under 38 C.F.R. § 4.16 (a) since March 4. 2011, the date on which he is awarded a 70 percent evaluation for his PTSD.

The evidence indicated the Veteran is not currently working; the Veteran's last reported full-time employment was as a machine attendant at a fiberglass company from March 1977 to April 1991.  

At the November 2011 VA examination, the Veteran reported his PTSD symptoms, to include irritability, angry outbursts, and trouble concentrating prevented him from sustaining a job.  In December 2013, the Veteran indicated he had been fired on many occasions due to alcohol use and having difficulty with supervisors and co-workers.  Additionally, in July 2016, the Veteran's private examiner opined that the Veteran's psychiatric symptoms rendered him unable to secure and follow substantially gainful employment since he last worked full-time in 1991.  Further, in October 2016, the VA examiner opined that the Veteran's PTSD symptoms, to include depression, anxiety, memory loss, and panic attacks, would significantly impact his occupational functioning.  Although the examiner stated the Veteran's traumatic brain injury and stroke would also impact his ability to work, he indicated the individual contributions from these multiple diagnoses could not be clearly differentiated.  Thus, the symptoms from all of these disorders should be considered as part of the Veteran's service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Consequently, after resolving any reasonable doubt in favor of the Veteran, the Board awards TDIU for the entire appeal period (i.e. as of March 4, 2011, the date he was awarded entitlement to service connection).  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.§ 5107 (b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 70 percent evaluation, but no higher, throughout the appeal period for the Veteran's PTSD is granted.

Entitlement to TDIU is granted.  




______________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


